Citation Nr: 1122354	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a back condition, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO).  In that decision, the RO reopened the Veteran's claim for service connection for residuals of a back injury, finding new and material evidence had been received and denied the Veteran's claim for service connection for residuals of a back injury.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

As indicated above, the RO reopened the claim for service connection for residuals of a back injury and addressed that claim on its merits.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for residuals of a back injury has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the residuals of a back injury as encompassing the two issues on the title page.

The issue of service connection for a back condition, to include degenerative disc disease of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of May 1978, the RO denied service connection for a back condition; and that decision is final.

2.  The evidence added to the record since the May 1978 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.


CONCLUSION OF LAW

Subsequent to the final May 1978 rating decision, new and material evidence has been presented to reopen the claim of service connection for a back condition.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

A May 1978 RO decision denied service connection for a back condition, finding that there was no current evidence of a chronic back condition.  The Veteran did not appeal and the May 1978 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis 

As noted above, the Veteran's claim for service connection for a back condition was previously denied in a May 1978 rating decision, as there was no evidence of a current chronic back condition.  At this time, the RO noted that, while the service treatment reports revealed treatment for the back on several occasions, an April 1978 VA examination revealed findings of a normal spine.  

The new evidence of record submitted after the May 1978 RO decision includes private treatment records and statements and testimony presented by the Veteran.  Private treatment reports from July 1990 to March 2011 reflect findings of a history of continual back pain since 1976 and the Veteran was variously diagnosed with lumbar spine disabilities, including: muscle spasm; chronic low back pain; disc protrusion of L4-5, L3-4, and L5-S1; central spinal canal stenosis; stenosis at L5-S1; L4-5 disc extrusion; facet and ligamentous hypertrophic degenerative changes; lumbar radiculopathy; radiculitis; displacement of lumbar intervertebral disc without myelopathy; sciatica; facet arthropathy at multiple levels; bulging disc; neural compression; degenerative disc disease; facet hypertrophy; lumbar scoliosis with L3-4 retrolisthesis, multilevel lumbar stenosis L3 through S1; lumbar spondylolisthesis; lumbar degenerative disc disease; and lumbar spondylosis.  The Veteran also provided testimony in April 2011 that he had continual back pain since his injury in active service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's residuals of a back injury and relates to unestablished facts that are necessary to substantiate his claim for service connection for a back condition.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes current medical diagnoses of lumbar spine disabilities and the Veteran's sworn testimony of continual symptoms of back pain since his active service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final May 1978 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a back condition.  Therefore, the Veteran's claim for service connection for a condition is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a back condition is reopened; and the appeal is granted to this extent only.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for a back condition, to include degenerative disc disease of the lumbar spine, the Board must now conduct a de novo review.

Service treatment records reflect treatment for back pain from December 1976 to March 1977 with diagnoses of lumbosacral muscle spasm, low back syndrome, and back pain.  In an October 1977 report of medical history, the Veteran reported no history of recurrent back pain, although it was noted at this time that he had muscle spasm in the lumbar-sacral region in February 1977 with good recovery, no complications, and no sequelae.  An October 1977 Medical Board Evaluation examination revealed a normal clinical evaluation of the spine.  

As noted above, private medical records from July 1990 to March 2011 reflect that, in July 1990, the Veteran reported history of continual back pain since 1976 and chronic low back pain for the past 15 years.  Also from July 1990 to March 2011, the Veteran was variously diagnosed with lumbar spine disabilities, including: muscle spasm; chronic low back pain; disc protrusion of L4-5, L3-4, and L5-S1; central spinal canal stenosis; stenosis at L5-S1; L4-5 disc extrusion; facet and ligamentous hypertrophic degenerative changes; lumbar radiculopathy; radiculitis; displacement of lumbar intervertebral disc without myelopathy; sciatica; facet arthropathy at multiple levels; bulging disc; neural compression; degenerative disc disease; facet hypertrophy; lumbar scoliosis with L3-4 retrolisthesis, multilevel lumbar stenosis L3 through S1; lumbar spondylolisthesis; lumbar degenerative disc disease; and lumbar spondylosis.  The Veteran underwent a L3-4 laminectomy in March 2007 and several lumbar operation procedures in February 2011.  Finally, the private medical records reflect the Veteran sustained post service back injuries in July 1990 and April 2007.  He was treated for a back injury in July 1990, wherein he was attempting to get out of a car at work and was unable to, and was diagnosed with muscle spasm.  Thereafter, a June 2007 private medical report notes that the Veteran had recently undergone a lumbar discectomy and sustained a fall in April 2007, however, the private physician found this did not appear to have herniated an additional disc or caused additional compression.  

In an April 2011 Travel Board hearing, the Veteran testified that, while working as a security policeman in active service, in approximately 1977, he injured his back from a fall and was taken to the hospital.  He reported receiving treatment for his back injury in active service and that he had been in constant pain since that time.  The Veteran also testified that, with respect to the back injury in 1990, his back had popped as he was attempting to get out of a vehicle for which he had to have an ambulance to help him out of the car.  

In considering the service treatment reports reflecting treatment for the low back on several occasions, private medical records demonstrating various diagnoses of lumbar spine disabilities, and the Veteran's testimony concerning his injury during active service and continual back pain since that time, a VA examination including an opinion is necessary to whether any currently diagnosed back condition was caused by or the result of the Veteran's active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA orthopedic examination by an appropriate specialist to determine the current nature and etiology of any back conditions found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his spine and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a back condition?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a back condition, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from April 1976 to February 1978; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e., the Veteran's back injury during active service in 1977?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


